                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                    *
                    Plaintiffs,
                                            *
             v.
                                            *    No. 1:19-cv-01853-ELH

DR. KAREN B. SALMON, et al.,                *
                    Defendants.             *

      *     *      *      *        *   *   *    *            *     *      *      *
                                  MOTION TO DISMISS

      For the reasons stated in the accompanying memorandum, State Superintendent Dr.

Karen B. Salmon, along with Broadening Options and Opportunities for Students Today

(“BOOST”) Board Chair Matthew Gallagher and BOOST Board members Marva Jo

Camp, Linda Eberhart, Dr. Nancy S. Grasmick, Elizabeth Green, Beth Sandbower

Harbinson, and Dr. A. Skipp Sanders (collectively “the BOOST Board”), all sued in their

official capacities, move to dismiss Count I of the complaint for lack of subject matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and all counts for failure to

state a claim upon which relief can be granted pursuant to Federal Rule of Civil Procedure

12(b)(6).

      A proposed order is attached.
                        Respectfully submitted,

                        BRIAN E. FROSH
                        Attorney General of Maryland

                        _______/s/________________
                        SARAH W. RICE (NO. 29113)
                        ROBERT A. SCOTT (NO. 24613)
                        Assistant Attorneys General
                        200 Saint Paul Place
                        Suite 1700
                        Baltimore, Maryland 21202
                        srice@oag.state.md.us
                        410-576-7847
                        410-576-6955 (facsimile)

September 3, 2019       Attorneys for State Defendants




                    2
                          CERTIFICATE OF SERVICE

      I certify that, on this 3rd day of September, 2019 the foregoing was served by

CM/ECF on all registered CMF users.




                                            /s/ Sarah W. Rice
                                            ________________________
                                            Sarah W. Rice
